55Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. William Yarbrough, on May 12, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1-5, 7, 8, 12-16, 18 and 26 have been amended as shown below.  Claims 6, 9, 17 and 24, have been canceled as shown below.  Claims 10, 11, 19-23 and 27-31 remain as shown in the claim set filed on March 14, 2020.   

1.  (currently amended) A formulation for enhancing the neurological function of a human through neurological protection and regeneration by scavenging free radicals resulting from injuries, illness or age, increasing gene expression, protecting healthy cells from neurotoxins released from damaged neurons or glia by mechanisms including but not limited to blocking the release of neurotoxins, blocking the receptors for neurotoxins or a combination thereof, suppressing inflammatory responses resulting from the injury or process by decreasing the level of pro-inflammatory cytokines, enhancing cell to cell communication at the membrane lipid rafts, and promoting neurogenesis, promoting neurite outgrowth, or a combination thereof, comprising therapeutically effective amounts of:[[,]]    
a.  cholesterol;  
b.  coenzyme Q10 [[or]] (CoQ 10);  
c.  acetyl L-carnitine;   

e.  Vitamin C in the form of ascorbic acid, calcium ascorbate, sodium ascorbate, [[and]] other mineral ascorbates, ascorbic acid with bioflavonoids and combinations thereof [[products]]; f.  lipoic acid or alpha-lipoic acid; 
g.  zinc picolinate;    
h.  pregnenolone;  
i.  folic acid or 
j.  Vitamin B12, [[or]] methyl Vitamin B12, cobalamin, methylcobalamin, adenosylcobalamin, or hydroxycobalamin[[, or an analog of cobalamin]];  
k.  Pyrroloquinoline Quinone (PQQ);  
l.  Vitamin D3, cholecalciferol or ergocalciferol;  
m.  Vitamin K2;  
n.  Vitamin A in the form of palmitate;  
o.  Curcumin; 
p.  phosphatidyl serine;  
q.  phosphatidyl choline; 
r.  phosphatidylethanolamine;  
s.  phosphatidyl inositol; 
t.  gamma-aminobutyric acid (GABA); and
u.  huperazine A; and amounts effective for palatability of: 
v [[u]].  an acidity flavor blocker (also referred to as an acid blocker) 
w [[v]].  a sugar substitute; and  
x [[w]].  a flavoring.    

2.  (currently amended) The formulation of claim 1, wherein the ingredients fall into the following ranges:  cholesterol in the range of 75 mg – 4000 mg, (CoQ10) in the range of 10 mg to 5000 mg, , calcium ascorbate, sodium ascorbate, [[and]] other mineral ascorbates, ascorbic acid with bioflavonoids and combinations thereof ,000 mg, the [[a]] range of 150 mg to 2000 mg

3.  (currently amended) The formulation of claim 2, wherein phosphatidyl serine, phosphatidyl choline, phosphatidyl ethanolamine, phosphatidylethanolamine, and/or phosphatidyl inositol are included alone or as a phosphatidyl seri[[e]]ne complex.

4.  (currently amended) The formulation of claim 2, further comprising a therapeutically effective amount of , as a neurotoxin suppressant.  

further comprising a therapeutically effective amount of dehydroepiandrosterone (DHEA) and/or cannabis, and/or 
6.  (canceled) 

7.  (currently amended) The formulation of claim 2, further comprising a therapeutically effective amount of 

8.  (currently amended) The formulation of claim 2, wherein there may be further included excipients, binders, fillers, emulsifiers, flavoring agents, disintegrants, pharmaceutically accepted carriers or the like considered generally safe for human consumption that may make the present invention suitable for oral, buccal, sublingual, rectal, transdermal, intravenous, intramuscular, subcutaneous, or intraperitoneal administration.  

9.  (canceled)    

12.  (currently amended) A method of protecting and enhancing the neurological function of a human via a multifactorial and comprehensive supplementation of ingredients, thereby advancing neuroprotection, neuroregeneration, neurogenesis or a combination thereof, by way of remediating neurodestructive effects by targeting 5 distinct areas, comprising[[:]] administering a therapeutically effective amount of the composition of claim 1, wherein the composition of claim 1 further comprises a therapeutically effective amount of melatonin, wherein:      
a.  introducing multiple antioxidants, during injury phase of both neurons and glia resulting in free radical scavenging, s in the remediating of free radical release due to gradual or sudden injury or trauma;  
b.  binding and blocking glutamate and glutamate receptors s[[ion]] of healthy cells 
c.  is suppressed; 
d.  is enhanced or repaired 
e.  is promoted.  

13.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises the antioxidants dehydroepiandrosterone (DHEA), and/or B Vitamins

14.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone (DHEA) and/or B vitamins as neurotoxin[[s]] suppressors[[ion]] of glutamate (glutamic acid) or glutamic receptor binding 

15.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone (DHEA) and/or B vitamins as suppressors of pro-inflammatory agents 

16.  (currently amended) The method of claim 12, wherein the repair phase, cell-to-cell communication at the membrane lipid rafts and the raft-associated growth factor receptor function is supported by the inclusion of 

17.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone(DHEA), progesterone and/or allopregnenalone to maintain cholesterol levels and, wherein sigma-1 agonists potentiate neurogenesis 

18.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone (DHEA), and wherein the DHEA, pregnenalone, CoQ10, acetyl-l-carnitine, alpha-lipoic acid, melatonin, zinc, Vitamin D, Vitamin A and Vitamin K2 are neuroprotectants and neuroregenerators that work symbiotically 

24.  (currently amended) The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone (DHEA) and neurosteroids, and wherein the PQQ, Vitamin D, DHEA, neurosteroids and pregnenalone block the cytokine-mediated and interleukin-mediated inflammatory responses 

26.  (currently amended)  The method of claim 12, wherein the composition that is administered further comprises dehydroepiandrosterone (DHEA), wherein the Vitamin D blocks Ca++ influx to the NMDA receptor, thereby inhibiting the PQQ, DHEA, methylcobalamin, [[and]] methylfolate, and alpha-lipoic acid decrease glutamate excitotoxicity.

The following is an examiner’s statement of reasons for allowance.  The claimed invention is free of the prior, and the claims have been amended to recite definite and clear 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-05-05